Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0000418
                                                        12-OCT-2016
                                                        10:59 AM



                         SCWC-13-0000418
           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


   ONE WAILEA DEVELOPMENT, LLC, Petitioner/Plaintiff-Appellant,

                                v.

    WARREN S. UNEMORI ENGINEERING, INC., Respondent/Defendant-
                             Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0000418; CIVIL NO. 07-1-0212)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ., and
    Circuit Judge Chan, in place of Recktenwald, C.J., recused)

          Petitioner/Plaintiff-Appellant One Wailea Development,

LLC’s Application for Writ of Certiorari, filed August 30, 2016,

is hereby rejected.

          DATED: Honolulu, Hawaiʻi, October 12, 2016.

                                 /s/ Paula A. Nakayama
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack
                                 /s/ Michael D. Wilson
                                 /s/ Derrick H.M. Chan